Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on (4/17/2029), is being examined under the first inventor to file provisions of the AIA . Claims (1-10) were examined in a Non-Final on 11/25/2020. A Final office action in response to Applicants submission dated 2/24/21 was mailed on 4/29/2021. Claims 1-12 were examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered. Claims 1, 3, 7-8 and 12-14 are being examined.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “microwave generation unit”, “measurement unit”, “processing unit” and “microwave output device” in independent claims 1, 2 and 5 and some dependent claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Microwave generation unit or microwave output device and measurement unit are understood be the structure disclosed in Fig 1-7, 9 and 13-14. Processing unit is understood to be application of calibration.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Similarly claim 14 which depends upon claim 3 is supposed to be supported by Fig 9. However claim elements like fourth directional coupler do not appear to be supported. The claim somehow appears to tie the coefficient measuring setup to a reflected power from a usable load (like plasma power). While some elements of the claim appear to be supported, the totality of claim 14 which includes elements of claim 3 does not. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al (US 20150022086) in view of William Norman et al (5472561) or Hiroshi Matoba et al (US 2007/0152678).
Kaneko et al disclose a microwave generation unit (41a) that generates a microwave having a center frequency (Para 61), a power, and a bandwidth respectively corresponding to a set frequency (Para 61), a set power, and a set bandwidth designated from a controller (Para 57); an output that outputs a microwave propagating from the microwave generation unit; a first directional coupler that outputs a part of a travelling wave propagating toward the output from the microwave generation unit (54); and a first measurement unit that determines a first measured value indicating a power of the travelling wave at the output on a basis of the part of the travelling wave output from the first directional coupler (55a), wherein the first measurement unit includes a first wave detection unit that generates an analog signal corresponding to a power of the part of the travelling wave by using diode detection (Fig 5), Regarding A/D convertor it is noted that as the signal from (55a) goes to CPU it would need A/D convertor (Fig 20-79c, 80c). 
Regarding one or more first and second correction coefficients, it is noted that Kaneko et al do not explicitly disclose correction coefficient applied to A/D output corresponding to the travelling wave.
William Norman et al discloses measuring RF power applied to a plasma apparatus and discloses calibrating the sensor (Fig 1-13) with correction coefficients (Col 2 lines 4-8, Col 6 line 61- Col 7 line 3). William Norman further discloses a procedure for calibration in order to get the correction coefficient (Col 7-Col 11).
v, Ki which could be used to measure power correctly (Col 10 lines 21-65). William Norman teaches calibration of power directly at required frequency by varying power from in steps of 100 watts where the power is measured directly by a calorimeter (power meter) and notes that the correction factor determined in this way should be consistent with calibration coefficients associated with voltage and current determined earlier (Col 11 lines 40). The calibration coefficients are stored in the computer (Col 10 lines 58-65).  
Still further Matoba et al disclose HF power applied to a plasma processing unit and disclose a HF Measurement unit (Fig 1 and 3). The signals from directional coupler based power meter are calibrated using calibration coefficient measurement unit (8). The output of the power unit including frequency is controlled in a feedback loop.  In Fig 6 is disclosed a flow chart for determination of calibration coefficients in the range of power low to high as well as frequency low to high. 
Regarding the limitation of obtaining correction coefficients while changing the frequency and the power generated by the microwave generation unit, it is noted that the Matoba et al recognize that a sensor for measuring high frequency power needs to be calibrated and states that the calibration coefficient has to be acquired according to the frequency (Para 13).
Matoba et al disclose a calibration system (Fig 3) for determination of calibration coefficients and disclose the flow chart in (Fig 6). Actual values of power is determined by a 
It would have been obvious for one of ordinary skill in the art at the time of invention to implement the teaching of William Norman et al or Matoba et al in the apparatus of Kaneko et al in order to get accurate measurement of process parameters like power of travelling or reflected wave so as to process reliability.
Regarding claim 3 Kaneko et al disclose the directional coupler 54 to be a bi-directional coupler giving output (55b) corresponding to reflected wave. Like the output corresponding to travelling wave the output (55b) could also suffer degradation and could benefit by correction as taught by William Norman et al or Matoba et al.
Claim 7 recites “the microwave generation unit includes a power control unit that adjusts a power of the microwave generated by the microwave generation unit to make a difference between the first measured value and the second measured value closer to the set power designated by the controller”. 
It is noted that first measured value according to claim 1 is the forward power and second measured value is the reflected power. One would obviously want the reflected power to be as small as possible so that the difference would be close to forward power. This is disclosed by Kaneko et al (Fig 3, 14, 19 and 20 and para 57). 

Regarding claim 13 application of William Norman to Kaneko will disclose power meter and dummy load as being terminating load 41 in Fig 6.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. It is noted that claim 14 is rejected under 35 USC § 112. Therefore, the claim should be amended to remove the unsupported matter while retaining the particular configuration for determination of correction coefficients for reflected power.

Response to Amendment and arguments
Applicant’s arguments regarding amendments to claims are addressed in the rejection above. It is noted that Claim 14 includes allowable subject matter in the context of elements of the claim it depends upon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716